 1
 2
 3                                                                            JS-6
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                               CENTRAL DISTRICT OF CALIFORNIA
 9
10    EDGAR ORLANDO RODRIGUEZ                       Case No.: 2:19-cv-00918-JFW-JEMx
11
                    Plaintiff,                      (Removed from Superior Court of
12    v.                                            California, County of Los Angeles, Case
                                                    No. 19STCV00166)
13
      FORD MOTOR COMPANY, a Delaware
14    Corporation; CENTRAL FORD                     ORDER GRANTING JOINT
      AUTOMOTIVE, INC., a California                STIPULATION TO REMAND
15    Corporation dba CENTRAL FORD; and             PLAINTIFFS’ CASE TO CALIFORNIA
      DOES 1 through 10, inclusive                  SUPERIOR COURT
16
17                  Defendants

18
19                                            ORDER

20          BASED ON THE PARTIES’ STIPULATION AND GOOD CAUSE APPEARING

21   THEREFORE, this Court hereby remands this matter to the California Superior Court, County of

22   Los Angeles.

23          IT IS SO ORDERED.

24   DATED: May 31, 2019                               ___________________________
                                                       HONORABLE JOHN F. WALTER,
25                                                     UNITED STATES DISTRICTJUDGE
26
27
28

                                                 -1-

                                    ORDER GRANTING JOINT STIPULATION
